Citation Nr: 0505146	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-08 009	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
postoperative residuals of a left ankle fracture (left ankle 
condition).

2.  Entitlement to an initial rating higher than 10 percent 
for left ankle scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1983.  He had additional service in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) - which granted service connection for 
scars on the left ankle and assigned an initial 10 percent 
rating.  The veteran appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  That 
decision also increased the rating for his left ankle 
condition from 10 to 20 percent.  And he appealed for an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
veteran is presumed to be seeking the highest possible 
schedular rating for a disability unless he indicates 
otherwise).

In December 2004, to support his claims for higher ratings, 
the veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of his testimony is of record, as is a relevant 
private medical record he since has submitted.

Unfortunately, because further development of the evidence is 
required, the claims are being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.



REMAND

VA's duty to assist includes conducting a medical examination 
where the record does not adequately reveal the current state 
of the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  See, too, 38 U.S.C.A. § 5103A(d) (West 
2002).

During his December 2004 videoconference hearing, the veteran 
alleged that his disabilities have increased in severity 
since his last fee-basis examination in July 2001.  And, as 
mentioned, he also since has submitted a private medical 
record concerning treatment for his left ankle disability 
during 2002 and 2004.  Therefore, he should be provided 
another VA examination to obtain a medical opinion regarding 
the current severity of his left ankle disability.

The postoperative residuals of the veteran's left ankle 
fracture are rated 20 percent disabling on the basis of 
marked limitation of motion, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2004).  This is the maximum rating 
allowable under this Diagnostic Code.  So, on remand, the RO 
should determine whether the veteran's condition should be 
rated under any other potentially applicable code, such as 
Diagnostic Code 5284, and whether he is entitled to a higher 
rate of compensation on an extra-schedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Schedule the veteran for an 
appropriate examination to obtain a 
medical opinion concerning the current 
severity of his left ankle disability - 
including the associated scarring.  Any 
necessary diagnostic testing and 
evaluation needed to make this 
determination should be performed.



The examiner should indicate the range of 
motion in the left ankle (also specifying 
normal range of motion), and should also 
indicate whether the veteran has 
pain/painful motion, instability, 
premature fatigability, incoordination, 
etc., including at times when his 
symptoms are most prevalent ("flare 
ups") or when the ankle is used 
repeatedly over time.  And based on this, 
the examiner is requested to characterize 
the overall severity of the disability 
as, say, "moderate," "moderately severe," 
or "severe."  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

The examiner also is requested to specify 
whether any of the scars on the veteran's 
left ankle are unstable, painful on 
examination, or productive of limitation 
of left ankle function.  Any limitation 
should be described.  

The examiner is further requested to 
specify the number of scars on the 
veteran's left ankle, the measurements of 
the scars and the combined size of the 
area of the left ankle with scarring, 
i.e., does it involve a combined area in 
excess of 144 square inches.

To facilitate making these 
determinations, the examiner must review 
the relevant evidence in the claims file, 
including a copy of this remand, for the 
veteran's pertinent medical history.

2.  Then readjudicate the claims for 
higher ratings based on the additional 
evidence obtained.  This must include 
consideration of the scarring on the left 
ankle under the revised rating criteria 
that took effective on August 30, 2002, 
as well as the former rating criteria.  


If benefits are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case. 

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


